COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  OMAR CALDERON,                                 §
                                                                No. 08-20-00139-CR
                           Appellant,            §
                                                                   Appeal from the
 v.                                              §
                                                                 450th District Court
 THE STATE OF TEXAS,                             §
                                                               of Travis County, Texas
                            State.               §
                                                             (TC# D-1-DC-20-904007)


                                         O R D E R

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until March 12, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Jose P. Garza, the State’s attorney, prepare the State’s

Brief and forward the same to this Court on or before March 12, 2021.

       IT IS SO ORDERED this 10th day of February, 2021.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.